UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 5)* Acucela Inc. (Name of Issuer) Common Stock, no par value (Title of Class of Securities) 00510T 109 (CUSIP Number) Masashi Okuyama Legal & Compliance Dept. of SBI Holdings, Inc. SBI Holdings, Inc. Izumi Garden Tower 19F, 1-6-1 Roppongi, Minato-ku, Tokyo 106-6019, Japan +81-3-6229-0122 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 31, 2015 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition which is the subject of this Schedule13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g) check the following box:o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIPNo. 00510T 109 1 Name of reporting person: SBI Holdings, Inc. 2 Check the appropriate box if a member of a group (a)x(b)o Please see response to Item 5 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 21.6% (1) 14 Type of reporting person CO (Corporation organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI Capital Management Co., Ltd. 2 Check the appropriate box if a member of a group (a)x(b)o Please see response to Item 5 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 17.3% 14 Type of reporting person CO (Corporation organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI Investment Co., Ltd. 2 Check the appropriate box if a member of a group (a)x(b)o Please see response to Item 5 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 17.3% 14 Type of reporting person CO (Corporation organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI Incubation Co., Ltd. 2 Check the appropriate box if a member of a group (a)x(b)o Please see response to Item 5 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 4.1% 14 Type of reporting person CO (Corporation organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: Trans-Science No. 2A Investment Limited Partnership 2 Check the appropriate box if a member of a group (a)x(b)o Please see response to Item 5 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 0.2% 14 Type of reporting person PN (Limited partnership organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI Transscience Co., Ltd. 2 Check the appropriate box if a member of a group (a)x(b)o Please see response to Item 5 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 0.2% 14 Type of reporting person CO(Corporation organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: BIOVISION Life Science Fund No.1 2 Check the appropriate box if a member of a group (a)x(b)o Please see response to Item 5 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 5.0% 14 Type of reporting person PN (Limited partnership organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI BB Media Investment Limited Partnership 2 Check the appropriate box if a member of a group (a)x(b)o Please see response to Item 5 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power -0- 9 Sole dispositive power -0- 10 Shared dispositive power -0- 11 Aggregate amount beneficially owned by each reporting person -0- 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) -0- 14 Type of reporting person PN (Limited partnership organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI Bio Life Science Investment LPS 2 Check the appropriate box if a member of a group (a)x(b)o Please see response to Item 5 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 5.2% 14 Type of reporting person PN (Limited partnership organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI BB Mobile Investment LPS 2 Check the appropriate box if a member of a group (a)x(b)o Please see response to Item 5 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 0.7% 14 Type of reporting person PN (Limited partnership organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI Phoenix No. 1 Investment LPS 2 Check the appropriate box if a member of a group (a)x(b)o Please see response to Item 5 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power 9 Sole dispositive power -0- 10 Shared dispositive power 11 Aggregate amount beneficially owned by each reporting person 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) 0.7% 14 Type of reporting person PN (Limited partnership organized in Japan) CUSIPNo. 00510T 109 1 Name of reporting person: SBI Broadband Fund No. 1 Limited Partnership 2 Check the appropriate box if a member of a group (a)x(b)o Please see response to Item 5 3 SEC use only 4 Source of funds OO 5 Check box if disclosure of legal proceedings is required pursuant to Items 2(d)or2(e)o 6 Citizenship or place of organization Japan Numberof shares beneficially owned by each reporting person with 7 Sole voting power -0- 8 Shared voting power -0- 9 Sole dispositive power -0- 10 Shared dispositive power -0- 11 Aggregate amount beneficially owned by each reporting person -0- 12 Check box if the aggregate amount in Row (11) excludes certain shareso 13 Percent of class represented by amount in Row (11) -0- 14 Type of reporting person PN (Limited partnership organized in Japan) SCHEDULE 13D Acucela Inc. EXPLANATORY NOTE The Statement on Schedule 13D originally filed by the persons named therein with the Securities and Exchange Commission on February 20, 2014, as amended by Amendment No. 1 dated September 30, 2014, and filed October 10, 2014, Amendment No. 2 dated January 28, 2015, and filed January 30, 2015, Amendment No. 3 dated March 2, 2015, and filed March 3, 2015, and Amendment No. 4 dated March 13, 2015 and filed March 17, 2015 (as so amended, the “Statement”), is hereby amended with respect to the items set forth below by this Amendment No.5 (this “Amendment”).Capitalized terms used herein and not otherwise defined have the meanings assigned to such terms in the Statement. Except as otherwise provided herein, each Item of the Statement remains unchanged. Item2. Identity and Background. Item 2 of the Statement is hereby deleted and replaced with the following: Each of the following is hereinafter individually referred to as a “Reporting Person” and collectively as the “Reporting Persons.”This statement is filed on behalf of: SBI Holdings, Inc. SBI Capital Management Co., Ltd. SBI Investment Co., Ltd. SBI Incubation Co., Ltd. Trans-Science No. 2A Investment Limited Partnership SBI Transscience Co., Ltd. BIOVISION Life Science Fund No.1 SBI Bio Life Science Investment LPS SBI BB Mobile Investment LPS SBI Phoenix No. 1 Investment LPS The address for each Reporting Person is Izumi Garden Tower 19F, 1-6-1 Roppongi, Minato-ku, Tokyo 106-6019, Japan. SBI Holdings, Inc., a corporation organized in Japan (“SBI Holdings”), is the parent company of the SBI Group, a financial services group in Japan. The Common Stock is held directly by SBI Incubation Co., Ltd., Trans-Science No. 2A Investment Limited Partnership, BIOVISION Life Science Fund No.1, SBI Bio Life Science Investment LPS, SBI BB Mobile Investment LPS, and SBI Phoenix No. 1 Investment LPS (collectively, the “Direct Holders”).Each is a corporation or private investment fund organized in Japan. SBI Incubation Co., Ltd. is an indirect wholly-owned subsidiary of SBI Holdings. SBI Transscience Co., Ltd., a private investment fund organized in Japan and a subsidiary of SBI Holdings is the sole general partner of Trans-Science No. 2A Investment Limited Partnership. SBI Capital Management Co., Ltd., a corporation organized in Japan (“SBI Capital Management”), is a wholly-owned subsidiary of SBI Holdings. SBI Investment Co., Ltd., a corporation organized in Japan (“SBI Investment”), is a wholly-owned subsidiary of SBI Capital Management. SBI Investment is the sole general partner or the sole liquidator of BIOVISION Life Science Fund No.1, SBI Bio Life Science Investment LPS, SBI BB Mobile Investment LPS, and SBI Phoenix No. 1 Investment LPS. Set forth on Schedule A hereto and incorporated herein by reference, is the name, business address, principal occupation, and citizenship of each of SBI Holdings’ directors and executive officers.In their capacity as directors or executive officers of SBI Holdings, each may be deemed a person controlling the Reporting Persons.Each of the Reporting Persons disclaims beneficial ownership of the Common Stock, except to the extent of such Reporting Person’s pecuniary interest therein. During the past five years, none of the Reporting Persons, nor, to the knowledge of the Reporting Persons, any of the persons listed on Schedule A hereto, has been (i)convicted in a criminal proceeding (excluding traffic violations and similar misdemeanors), or (ii)a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Item3. Source and Amount of Funds or Other Consideration. Item 3 of the Statement is hereby amended by the addition of the following: On March 31, 2015, SBI BB Media Investment Limited Partnership transferred its 1,257,252 shares of Common Stock to SBI Capital Management Co., Ltd., and SBI Broadband Fund No. 1 Limited Partnership transferred its 779,502 shares of Common Stock to SBI Capital Management Co., Ltd. Item5. Interest in Securities of the Issuer. Item 5(a) and 5(b) of the Statement is hereby deleted and replaced with the following: (a),(b) As of the date hereof, each of the Reporting Persons may be deemed to beneficially own the aggregate number of and percentage of Common Stock listed opposite its name: Reporting Person Amount Beneficially Owned1 Percent of Class2 Sole power to vote or direct the vote Shared power to vote or direct the vote Sole power to dispose or direct the disposition of Shared power to dispose or direct the disposition of SBI Holdings, Inc. 7,752,425 21.6% 0 7,752,425 0 7,752,425 SBI Capital Management Co., Ltd. 8,233,623 17.3% 0 8,233,623 0 8,233,623 1 Each of the Reporting Persons expressly disclaims beneficial ownership of the Common Stock, except to the extent of such Reporting Person’s pecuniary interest therein. 2 The percentage ownership is based upon 35,809,467 outstanding shares as reported by the Issuer in its FORM 10-K filed with the Securities and Exchange Commission on March 30, 2015. SBI Investment Co., Ltd. 6,196,869 17.3% 0 6,196,869 0 6,196,869 SBI Incubation Co., Ltd. 1,485,928 4.1% 0 1,485,928 0 1,485,928 Trans- Science No. 2A Investment Limited Partnership 69,628 0.2% 0 69,628 0 69,628 SBI Transscience Co., Ltd. 69,628 0.2% 0 69,628 0 69,628 SBI BB Media Investment Limited Partnership 0 0 0 0 0 0 BIOVISION Life Science Fund No.1 1,777,778 5.0% 0 1,777,778 0 1,777,778 SBI Bio Life Science Investment LPS 1,871,250 5.2% 0 1,871,250 0 1,871,250 SBI BB Mobile Investment LPS 258,582 0.7% 0 258,582 0 258,582 SBI Phoenix No. 1 Investment LPS 252,505 0.7% 0 252,505 0 252,505 SBI Broadband Fund No. 1 Limited Partnership 0 0 0 0 0 0 Ryo Kubota has filed a Schedule 13D/A in which he discloses that he entered voting agreements on February 20, 2015 witheach of Hikaru Shimura, Yoichi Tsuchiya, and Yoshitaka Kitao (together, the “Voting Agreements”). Additionally, as a result of jointly filing the Complaint described in Item 4 above, the Reporting Persons have formed a “group” under Section 13(d) of the Act with respect to the Common Stock of the Issuer beneficially owned by the Reporting Persons and Ryo Kubota for the limited purpose of pursuing the lawsuit described in Item 4 and carrying out the intention of the Voting Agreement and Proxy. Ryo Kubota is the direct beneficial holder of 10,250,654 shares of Common Stock (including 10,000 shares of Common Stock issuable upon exercise of options that are exercisable within 60 days of the date of this Amendment) and has sole voting and dispositive power over such shares.Additionally, as a result of entering into the Voting Agreements, Dr. Kubota may be deemed to possess shared voting power over, and therefore beneficially own for purposes of Rule 13d-3 of the Act, 376,315 shares of Common Stock that are beneficially owned by the other parties to the Voting Agreements. Additionally, as a result of entering into the Voting Agreement and Proxy with the Reporting Persons, Dr. Kubota may be deemed to possess shared voting power over, and therefore beneficially own for purposes of Rule 13d-3, the 7,752,425 shares of Common Stock that are beneficially owned by the Reporting Persons and that are subject to the Voting Agreement and Proxy, which when combined with the aforementioned 376,315 shares of Common Stock and the 10,250,654 beneficially owned by Dr. Kubota prior to entering into the Voting Agreement and Proxy result in a total of 18,379,394 shares of Common Stock, representing approximately 51.3% of the Issuer’s outstanding Common Stock. Notwithstanding the preceding, neither the filing of this Schedule 13D/A, nor any of its contents, shall be deemed to constitute an admission by the Reporting Persons that Dr. Kubota is the beneficial owner of any of the 7,752,425 shares of Common Stock beneficially held by the Reporting Persons for purposes of the Act or for any other purpose. Item7. Material to Be Filed as Exhibits. The following documents are filed as exhibits: Exhibit1– Joint Filing Agreement, dated March 31, 2015, by and among the Reporting Persons. SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. SBI HOLDINGS, INC. By: /s/ Yoshitaka Kitao Name: Yoshitaka Kitao Title: Representative Director, President & CEO SBI CAPITAL MANGEMENT CO., LTD. SBI INVESTMENT CO., LTD., SBI INCUBATION CO., LTD., BIOVISION LIFE SCIENCE FUND NO.1, SBI BB MEDIA INVESTMENT LIMITED PARTNERSHIP, SBI BIO LIFE SCIENCE INVESTMENT LPS, SBI BB MOBILE INVESTMENT LPS, SBI PHOENIX NO. 1 INVESTMENT LPS, AND SBI BROADBAND FUND NO. 1 LIMITED PARTNERSHIP By: /s/ Katsuya Kawashima Name: Katsuya Kawashima Title: Authorized Signatory TRANS-SCIENCE NO. 2A INVESTMENT LIMITED PARTNERSHIP, AND SBI TRANSSCIENCE CO., LTD. By: /s/ Takashi Nakagawa Name: Takashi Nakagawa Title: Authorized Signatory EXHIBIT INDEX Exhibit Description 1 Joint Filing Agreement SCHEDULE A The business address of each director and executive officer is c/o SBI Holdings, Inc. Izumi Garden Tower 19F, 1-6-1 Roppongi, Minato-ku, Tokyo 106-6019, Japan.Each director and executive officer is a citizen of Japan except for Peilung Li, a citizen of the United States. SBI HOLDINGS, INC. — BOARD OF DIRECTORS Name Title Present Occupation Present Business Address Yoshitaka Kitao Representative Director, President & CEO Representative Director and Chairman of SBI Investment Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Representative Director and Chairman of SBI SECURITIES Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Director of Morningstar Japan K.K. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Director of SBI Japannext Co., Ltd. 1-1-1 Hirakawacho, Chiyoda-ku, Tokyo, Japan Director and Chairman of SBI FINANCIAL SERVICES Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Director and Chairman of SBI Capital Management Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Representative Director of SBI Hong Kong Holdings Co., Limited Room 806, 8/F, Tower Two, Lippo Centre, No.89 Queensway, Hong Kong Katsuya Kawashima Representative Director, Senior Executive Vice President Director of SBI SECURITIES Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Director of SBI FINANCIAL SERVICES Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Representative Director and President of SBI Capital Management Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Representative Director and President of SBI Investment Co., Ltd 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Representative Director of SBI Incubation Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Takashi Nakagawa Representative Director & Senior Executive Vice President Director of SBI Investment Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Director of SBI Capital Management Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Director of SBI Incubation Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Representative Director of SBI Transscience Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Director and Chairman of SBI AXES Co., Ltd. 2-1-1 Shibuya, Shibuya-ku, Tokyo, Japan Representative Director and President of SBI FINANCIAL SERVICES Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Director and Chairman of SBI MONEY PLAZA Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Tomoya Asakura Director & Senior Managing Executive Officer Representative Director & President of Morningstar Japan K.K. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Director of SBI Insurance Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Director of SBI FINANCIAL SERVICES Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Shumpei Morita Director, Managing Executive Officer & CFO Representative Director and President of SBI Business Solutions Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Director of SBI FINANCIAL SERVICES Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Director of SBI Capital Management Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Peilung Li Director & Executive Officer The Chief Representative of the Company’s Representative Office in Shanghai Suite 1420, Shanghai World Financial Center No.100 Century Avenue, Pudong District, Shanghai, China Representative Director of SBI (China) Co., Ltd. Room 7 on 2nd Floor, No, 7 Hui Xian Yuan Dalian Ascendas IT Park, Dalian, 116025 China Representative Director of Shanghai SBI-INESA Equity Investment Management Co., Ltd. Room 1602B-308, Building 11, No.803 Shuangcheng Road, Baoshan District, Shanghai, China Director and CEO of CSJ-SBI Financial Media Co., Ltd. Unit 1482, Shanghai World Financial Center, No.100, Century Ave, Pudong New Area, Shanghai, China Director of Tianan Property Insurance Company Limited 10F, No.1, Shanghai Pudong Avenue Shanghai, China 200120 Masato Takamura Director Representative Director and President of SBI SECURITIES Co., Ltd. 1-6-1 Roppongi, Minato-ku, Tokyo, Japan Masaki Yoshida Director Representative Director of YOSHIDAMASAKI INC. 4-2-27 Shibuya, Shibuya-ku, Tokyo, Japan Representative Director and Chairman of Watanabe Entertainment Co., Ltd. 4-2-12 Jingumae, Shibuya-ku, Tokyo, Japan Outside Director of KLab Inc. 6-10-1 Roppongi, Minato-ku, Tokyo, Japan Kiyoshi Nagano Director Outside Audit & Supervisory Board Member of Shin-Etsu Chemical Co., Ltd. 2-6-1 Otemachi, Chiyoda-ku, Tokyo, Japan Outside Auditor of LEC, INC. 3-15-1 Nihonbashi Hamacho, Chuo-ku, Tokyo, Japan Keiji Watanabe Director Independent Outside Director of ASAHI KOGYOSHA CO., LTD. 1-25-7 Hamamatsucho, Minato-ku, Tokyo, Japan Outside Director of Aoyama Zaisan Networks Company, Limited 8-4-14 Akasaka, Minato-ku, Tokyo, Japan Akihiro Tamaki Director Representative Director of SiFA Co., Ltd. 1-22-19 Komaba, Meguro-ku, Tokyo, Japan External Corporate Auditor of Avex Group Holdings Inc. 3-1-30 Minami Aoyama, Minato-ku, Tokyo, Japan Masanao Marumono Director Vice-President of Japan Association of Employers of Persons with Severe Disabilities 3-11-11 Hatchobori, Chuo-ku, Tokyo, Japan Counsel of SMBC Green Service Co., Ltd. 3-3-15 Nishi Ishikiricho, Higashi Osaka-shi, Osaka, Japan Teruhide Sato Director Counsel and Founder of BEENOS Inc. 4-7-35 Kitashinagawa, Shinagawa-ku, Tokyo, Japan Kazuhiro Nakatsuka Director Representative Director of Nakatsuka Research Institute, Inc. 3F, 1015 Fujisawa, Fujisawa-shi, Kanagawa, Japan SBI HOLDINGS, INC. — EXECUTIVE OFFICERS Name Title Kenji Hirai Executive Officer Masayuki Yamada Executive Officer Hideo Nakamura Executive Officer Makoto Miyazaki Executive Officer Kazuhito Uchio Executive Officer Hiroaki Morita Executive Officer EXHIBIT 1 JOINT FILING AGREEMENT Pursuant to Rule13d-1(k)(1) under the Securities Exchange Act of 1934, the undersigned hereby agree that only one statement containing the information required by Schedule13D and any amendment thereto need be filed with respect to the ownership by each of the undersigned of shares of stock of Acucela Inc. EXECUTED this 31st day of March, 2015. SBI HOLDINGS, INC. By: /s/ Yoshitaka Kitao Name: Yoshitaka Kitao Title: Representative Director, President & CEO SBI CAPITAL MANGEMENT CO., LTD. SBI INVESTMENT CO., LTD., SBI INCUBATION CO., LTD., BIOVISION LIFE SCIENCE FUND NO.1, SBI BB MEDIA INVESTMENT LIMITED PARTNERSHIP, SBI BIO LIFE SCIENCE INVESTMENT LPS, SBI BB MOBILE INVESTMENT LPS, SBI PHOENIX NO. 1 INVESTMENT LPS, AND SBI BROADBAND FUND NO. 1 LIMITED PARTNERSHIP By: /s/ Katsuya Kawashima Name: Katsuya Kawashima Title: Authorized Signatory TRANS-SCIENCE NO. 2A INVESTMENT LIMITED PARTNERSHIP, AND SBI TRANSSCIENCE CO., LTD. By: /s/ Takashi Nakagawa Name: Takashi Nakagawa Title: Authorized Signatory
